Citation Nr: 0739703	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for inactive tuberculosis, 
pulmonary, with chronic obstructive disease (COPD), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1945, from April 1946 to October 1947, and from December 1947 
to December 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased the noncompensable rating 
for the veteran's service-connected tuberculosis with COPD to 
20 percent, effective May 26, 2005.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
disagree with the effective date assigned for the increased 
rating.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. §7107 and 38 
C.F.R. § 20.900(c).

In April 2007, the Board remanded the veteran's appeal for 
additional development, to include a new examination which 
evaluated the severity of his service-connected tuberculosis 
with COPD.  As a preliminary matter, the Board finds that the 
remand directives have been completed, and that a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's tuberculosis is inactive, and that it was not 
diagnosed with far advanced lesions at any time while the 
disease was active.

3.  The preponderance of the competent medical evidence does 
not reflect that the veteran's service-connected tuberculosis 
with COPD is manifested by pulmonary function showing FEV-1 
of 56- to 70-percent (or less) predicted, or; FEV-1/FVC of 56 
to 70 percent (or less) or; nor DLCO (SB) 56- to 65-percent 
predicted (or less).


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's inactive pulmonary tuberculosis with COPD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.96, 4.97, Diagnostic 
Codes 6604 and 6723 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
June 2005, which is clearly prior to the October 2005 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by letters dated in March 2006, 
June 2006, October 2006, and May 2007.  Taken together, the 
aforementioned notification letters identified the issue 
currently on appeal, informed the veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, except for the initial June 
2005 letter, all of the aforementioned notification letters 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Although he initially requested a Board hearing in 
conjunction with this case, he withdrew that request in 
January 2007.  Moreover, he was accorded VA medical 
examinations in September 2005, February 2006, and July 2007 
which evaluated the severity of his service-connected 
tuberculosis with COPD.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In the instant case, the repealed section 356 of Title 38 of 
the United States Code is applicable because service 
connection has been in effect for the veteran's pulmonary 
tuberculosis since 1951 under Diagnostic Code 6723.  Under 
the protective criteria for pulmonary tuberculosis entitled 
on August 19, 1968, the general rating formula under 
Diagnostic Codes 6721 to 6724 for inactive pulmonary 
tuberculosis provides for a 100 percent rating for two years 
after the date of inactivity, following active pulmonary 
tuberculosis.  Thereafter, for four years, or in any event to 
six years after date of inactivity, a 50 percent rating is 
assigned.  Thereafter, for five years, or to eleven years 
after date of inactivity, a 30 percent rating is assigned.  
Following far advanced lesions diagnosed at any time while 
the disease process was active, a minimum 30 percent rating 
is assigned.  Following moderately advanced lesions provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc., a 20 percent rating is 
assigned.  Otherwise, a noncompensable rating is assigned.

The veteran's service-connected respiratory disability has 
also been evaluated pursuant to the criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6604.  Under this Code, a 
10 percent rating is assigned to COPD with Forced Expiratory 
Volume in one second (FEV-1) of 71- to 80-percent predicted, 
or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) 
of 71 to 80 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66- 
to 80- percent predicted.  A 30 percent rating is warranted 
where FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
A rating of 60 percent is assigned where FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). 

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006. VA added 
provisions that clarify the use of pulmonary function tests 
in evaluating respiratory conditions.  A new paragraph (d) to 
38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845."  In pertinent part, 
this regulation states that post-bronchodilator studies are 
required when pulmonary function tests are done for 
disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  38 C.F.R. § 4.96(d)(4).

The Board further notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
inactive pulmonary tuberculosis with COPD under any of the 
potentially applicable Diagnostic Codes.

The Board acknowledges that the veteran has contended his 
service-connected disability has resulted in shortness of 
breath when walking, and has submitted lay statements in 
support of these contentions.  However, such symptomatology 
is contemplated by the current rating of 20 percent under 
Diagnostic Code 6723.  As already indicated, the competent 
medical evidence, including a June 2006 VA medical opinion, 
reflects that the veteran's tuberculosis is inactive.  
Moreover, the competent medical evidence does not reflect 
that it was diagnosed with far advanced lesions at any time 
while the disease was active.  No such findings were made on 
the September 2005, February 2006, or July 2007 VA medical 
examinations.  Moreover, no such finings were indicated on 
chest X-rays conducted as part of the most recent VA 
examination in July 2007.  Consequently, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent pursuant to Diagnostic Code 6723.

With respect to Diagnostic Code 6604, the Board finds that 
the preponderance of the competent medical evidence does not 
reflect that the veteran's service-connected inactive 
pulmonary tuberculosis with COPD is manifested by pulmonary 
function showing FEV-1 of 56- to 70-percent (or less) 
predicted, or; FEV-1/FVC of 56 to 70 percent (or less) or; 
nor DLCO (SB) 56- to 65-percent predicted (or less).  In 
pertinent part, the September 2005 VA medical examination 
included pulmonary function tests which showed that, post-
medication, FEV-1 was 82 percent of predicted; FEV-1/FVC was 
121 percent.  The subsequent February 2006 VA examination, 
which included a review of the claims folder, described the 
pulmonary function tests as showing a "moderate restrictive 
lung defect."  The most recent VA medical examination in 
July 2007 found that FEV-1 was 76 percent, FEV-1/FVC was 78 
percent, and DLCO was 71 percent.  The July 2007 VA examiner 
indicated that these results, and his review of the claims 
folder, showed "moderately severe restrictive process."  
None of these findings reflects that the veteran meets or 
nearly approximates the criteria for a rating in excess of 20 
percent under Diagnostic Code 6604.

The Board acknowledges that a private March 2006 pulmonary 
function test was indicative of a considerable decrease in 
FEV-1 capacity compared with the prior September 2005 and 
February 2006 VA examination results.  Specifically, the 
March 2006 report was indicative of FEV-1 at 50 percent 
predicted post-medication, and DLCO of 43 percent (pre-
medication).  It did indicate that FEV-1/FVC was 109 percent 
of predicted post-medication.  In addition, an April 2006 
private medical statement found that the pulmonary function 
test showed a "severe restrictive impairment."  However, as 
these results are inconsistent with the earlier and 
subsequent pulmonary function test results conducted as part 
of the VA medical examinations, the Board finds that it 
indicates no more than a temporary flare-up of the service-
connected disability, and not a permanent increase as to 
warrant the assignment of an increased rating under 
Diagnostic Code 6604.  This finding is also supported by the 
fact that the July 2007 VA examiner found that the veteran 
had a "moderately severe restrictive process" based upon 
his review of the pulmonary function tests and claims folder 
- which would have included the March 2006 test and the 
subsequent April 2006 medical statement.  Consequently, the 
Board concludes that the preponderance of the competent 
medical evidence is against the veteran's claim for an 
increased rating under Diagnostic Code 6604.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
inactive pulmonary tuberculosis with COPD under any of the 
potentially applicable Diagnostic Codes.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an increased rating for inactive tuberculosis, 
pulmonary, with COPD, currently rated as 20 percent 
disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


